DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 03/14/2022 were found persuasive by the Examiner.  Therefore, the previous set of rejections and objections set forth in the Non-Final Rejection submitted 12/15/2021 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Eric G. King on 05/09/2022.
The amended claims (1-25) are provided below.

Claims 1-11 (cancelled)

12. (currently amended) An automatic analysis device comprising: 
a rod-shaped member that dispenses or stirs a liquid; 
a moving portion that moves the rod-shaped member; 
a retraction portion into which the rod-shaped member is retracted when in a retraction position; and 
a control portion that controls the moving portion, wherein 
the retraction position is formed with a hole to allow the rod-shaped member to be lowered downwards in a vertical direction, 
when the control portion receives a retraction request for the rod-shaped member, the control portion controls the moving portion to move the rod-shaped member to the retraction position by rotational movement of the rod-shaped member to a location above the retraction portion and then lowering the rod-shaped member into the hole,
the moving portion includes an arm extending in a horizontal direction and a guide formed on a lower surface of a tip of the arm, U.S. Application No. 16/633,067 2
T6859\23624US01 \4880-1066-4981.v1a guide accommodation portion and a rod-shaped member accommodation portion are formed in the hole, the guide accommodation portion accommodates the guide, the rod-shaped member communicates with an opening on a bottom
a clearance between a side surface of the rod-shaped member and an inner wall surface of the rod-shaped member accommodation portion is larger than a clearance between a side surface of the guide and an inner wall surface of the guide accommodation portion, in a state in which the rod-shaped member is accommodated in the rod-shaped member accommodation portion.  

13. (previously presented) The automatic analysis device according to claim 12, wherein a dimension of the hole in a vertical direction is larger than a dimension of the rod-shaped member in the vertical direction.  

14. (currently amended) The automatic analysis device according to claim 12, wherein the retraction position is disposed on a trajectory of the rod-shaped member defined between a reagent suction position that suctions a reagent from a reagent container in a reagent holding portion, and a reagent discharge position that discharges the reagent into a reaction container in a reaction portion

15. (previously presented) The automatic analysis device according to claim 12, further comprising: 
a reagent holding portion that holds a reagent container; and 
a reaction portion that reacts a reagent from the reagent container and a specimen in a reaction container, whereinU.S. Application No. 16/633,0673 
T6859\23624US01 \4880-1066-4981.v1the rod-shaped member is a reagent dispensing nozzle for suctioning the reagent from the reagent container and discharging the reagent into the reaction container.  

16. (previously presented) The automatic analysis device according to claim 12, further comprising: 
a reaction portion that reacts a reagent and a specimen in a reaction container, wherein 
the rod-shaped member is a specimen dispensing nozzle for suctioning the specimen from a specimen container and discharging the specimen into the reaction container.  

17. (previously presented) The automatic analysis device according to claim 12, wherein the rod-shaped member is a stirring nozzle for stirring the liquid.  

18. (currently amended) An automatic analysis device comprising: 
a first rod-shaped member that dispenses or stirs a liquid; 
a moving portion that moves the first rod-shaped member; 
a retraction portion into which the first rod-shaped member is retracted when in a retraction position; and 
a control portion that controls the moving portion, wherein 
the retraction position is formed with a hole to allow the first rod-shaped member to be lowered downwards in a vertical direction, U.S. Application No. 16/633,067
4T6859\23624US01 \4880-1066-4981.v1when the control portion receives a retraction request for first the rod-shaped member, the control portion performs control to move the first rod-shaped member to the retraction position by rotational movement of the first rod-shaped member to a location above the retraction portion and then lowering the first rod-shaped member into the hole, 
the moving portion includes an arm extending in a horizontal direction and a guide formed on a lower surface of a tip of the arm, 
the hole includes a guide accommodation portion that accommodates the guide and a rod-shaped member accommodation portion that communicates with an opening in a bottom of the guide accommodation portion and accommodates the first rod-shaped member, and 
a diameter of a bottom surface of the guide is smaller than a diameter of an upper opening of the guide accommodation portion and larger than a diameter of thein the bottom of the guide accommodation portion.  

19. (currently amended) The automatic analysis device according to claim 18, wherein 
in a state where the first rod-shaped member is accommodated in the rod-shaped member accommodation portion, 
a clearance between a side surface of the first rod-shaped member and an inner wall surface of the rod-shaped member accommodation portion is larger than a clearance between a side surface of the guide and an inner wall surface of the guide accommodation portion, and 
a clearance between a tip end of the first rod-shaped member and a bottom surface of the rod- shaped member accommodation portion is larger than a clearance between a bottom surface of the guide and a horizontal portion of the guide accommodation portion.  

20. (previously presented) The automatic analysis device according to claim 18, further comprising: 
a drain tube which is connected to a lower portion of the rod-shaped member accommodation portion and communicates with an outside portion of the automatic analysis device.  

21. (previously presented) The automatic analysis device according to claim 20, wherein 
the hole has a drain valve which is disposed in the drain tube and switches between storage and discharge of a cleaning liquid in the rod-shaped member accommodation portion; 
a supply flow path which is connected to a side surface of the rod-shaped member accommodation portion for supplying the cleaning liquid to the rod-shaped member accommodation portion and communicates with an inside portion of the rod-shaped member accommodation portion; 
a cleaning bottle which stores the cleaning liquid; 
a liquid sending source which sends the cleaning liquid to the rod-shaped member accommodation portion via the supply flow path from the cleaning bottle; and 
a supply flow path valve which is disposed on the supply flow path and switches between supply and stop of the cleaning liquid to the rod-shaped member accommodation portion.  

22. (currently amended) The automatic analysis device according to claim 18, further comprising: 
a second rod-shaped member, 
wherein the first rod-shaped member is a first reagent dispensing nozzle and the second rod-shaped member is a second reagent dispensing nozzle, and

wherein the guide accommodation portion comprises a first guide accommodation portion which accommodates [[a]]the guide of the first reagent dispensing nozzle and a second rod-shaped member guide accommodation portion which accommodates a guide of the second reagent dispensing nozzle


23. (previously presented) The automatic analysis device according to claim 12, wherein 
the retraction portion is divided into an upper portion and a lower portion, and 
the lower portion is configured to be detachable from the automatic analysis device independently of the upper portion.  

24. (currently amended) The automatic analysis device according to claim 12, wherein 
the retraction request for the rod-shaped member is performed at a[[the]] time of performing maintenance on the automatic analysis device.  

25. (currently amended) The automatic analysis device according to claim 18, wherein 
the retraction request for the first rod-shaped member is performed at a time of performing maintenance on the automatic analysis device.


Allowable Subject Matter
	Claims 12-25 are allowed.
In addition to the remarks of record, claims 12-17 and 23-24 define over the prior art because the cited prior art does not teach or suggest a rod-shaped member that dispenses or stirs a liquid, a moving portion that moves the rod-shaped member comprising a guide formed on a lower surface of a tip end of an arm.  The rod-shaped member and guide portion having a corresponding guide accommodation portion and rod-shaped member accommodation portion formed from a hole such that the guide, the rod-shaped member, the guide accommodation portion, and the rod-shaped member accommodation portion have a dimensional relationship defined as: a clearance between a side surface of the rod-shaped member and an inner wall surface of the rod-shaped member accommodation portion is larger than a clearance between a side surface of the guide and an inner wall surface of the guide accommodation portion, in a state in which the rod-shaped member is accommodated in the rod-shaped member accommodation portion.
In addition to the remarks of record, claims 18-22 and 25 define over the prior art because the cited prior art does not teach or suggest a rod-shaped member that dispenses or stirs a liquid, a moving portion that moves the rod-shaped member comprising a guide formed on a lower surface of a tip end of an arm.  The rod-shaped member and guide portion having a corresponding guide accommodation portion and rod-shaped member accommodation portion formed from a hole such that the guide, the rod-shaped member, the guide accommodation portion, and the rod-shaped member accommodation portion have a dimensional relationship defined as: a diameter of a bottom surface of the guide is smaller than a diameter of an upper opening of the guide accommodation portion and larger than a diameter of the lower opening of the guide accommodation portion. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        


/Benjamin R Whatley/Primary Examiner, Art Unit 1798